 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   CHI SOO KIM
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00145-WBS

12                                Plaintiff,             MOTION AND [PROPOSED] ORDER TO
                                                         DISMISS
13                         v.

14   STEPHEN J. DOUGAN,

15                               Defendant.

16

17                                             MOTION AND ORDER

18          On April 22, 2019, after conferring with the parties, the Court set this matter for judgment and

19 sentencing on July 29, 2019. ECF Dkt. No. 202.

20          Pursuant to Federal Rule of Criminal Procedure 48(a), the government, by and through its

21 counsel of record, hereby moves to dismiss without prejudice Count Two of the Indictment in this case.

22 Dated: April 30, 2019                                   MCGREGOR W. SCOTT
                                                           United States Attorney
23

24                                                   By: /s/ Michael M. Beckwith
                                                         MICHAEL M. BECKWITH
25                                                       CHI SOO KIM
                                                         Assistant United States Attorneys
26
27

28

     MOTION AND [PROPOSED] ORDER TO DISMISS          1
30
 1                                               ORDER

 2         The government’s motion to dismiss Count Two of the indictment without prejudice IS

 3 HEREBY GRANTED.

 4         Dated: May 2, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     MOTION AND [PROPOSED] ORDER TO DISMISS      2
30
